EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

Claims 1-2 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner does not find references on record anticipating or a combination of references making obvious to an equipment management system comprising a controller that is configured to delete at least the index information when providing equipment information to a third party. The recited limitation of the deletion of the index information is specific to a particular time when the data is shared which is when providing the equipment information to a third party.
 In the office action of May 05, 2022, the examiner objected to claim 4 as being depending upon a rejected based claim, but would be allowable if rewritten to overcome the rejection set forth in the office action  and to include all of the limitation of the base claims and any intervening claims. In the amendment filed August 01, 2022, the Applicant has amended claims 1 and 7 to include the allowable subject matter of claim 4, and Applicant cancelled claim 4. 

The prior art closest to claimed invention are Hashimoto et al US 20150120008 (hereinafter Hashimoto), Kozo et al JP 2015011659 English Machine Translation (hereinafter Kozo), Field et al US 20190007204 (hereinafter Field), and Hirano et al WO 2015107561 English Machine Translation (hereinafter Hirano).
Hashimoto in view of Kozo teaches the limitations set forth in the 103 rejection of May 05 2022. Hashimoto in view of Kozo does not teach wherein the controller is configured to delete at least the index information when providing the equipment information to a third party.
Field teaches a company/third party that removes pointers associated to the data (paragraph 5). Hirano teaches an access terminal that is used by a company/third party to retrieve data. This access terminal can send a request to a data center to delete the index that has a label using updated information (page 7). 
Nonetheless, the prior art Hashimoto, Kozo, Field, and Hirano  do not teach an equipment management system comprising a controller that is configured to delete at least the index information when providing equipment information to a third party.

Applicant’s amendment to claims 1 and 7 overcomes the double patenting rejection of May 05 2022. Amended claims 1 and 7 recite features which are different from claims 1 and 11 of copending application 16/651348.  Therefore, the double patenting rejection of May 05, 2022 is withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437